UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6479


MICHAEL MOMENT,

                    Plaintiff - Appellant,

             v.

DWIGHT DAVE JACKSON,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:16-cv-04040-PWG)


Submitted: June 14, 2018                                          Decided: June 19, 2018


Before DUNCAN, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Korzen, Vanessa Garrido, Third-Year Law Student, John Allen Riggins, Third-
Year Law Student, Appellate Advocacy Clinic, WAKE FOREST UNIVERSITY
SCHOOL OF LAW, Winston-Salem, North Carolina, for Appellant. Robert A. Scott,
Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Moment appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Moment v. Jackson,

No. 8:16-cv-04040-PWG (D. Md. Feb. 15, 2017). We deny as unnecessary Moment’s

motion to proceed without prepayment of fees under the Prison Litigation Reform Act,

grant Moment leave to proceed in forma pauperis, and deny Moment’s motion for

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




      *
        We previously remanded this case to the district court for the limited purpose of
determining whether Moment was entitled to have his time to file an appeal reopened
under Rule 4(a)(6) of the Federal Rules of Appellate Procedure. The district court
determined that Moment was entitled to a reopening of the appeal period. Accordingly,
we deny Appellee’s motion to dismiss the appeal as untimely.


                                           2